Citation Nr: 1140048	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  05-35 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for vision loss.

2.  Entitlement to a compensable initial rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from October 1961 to January 1966.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2004 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board, most recently in August 2010, when it was remanded for additional development.

The Veteran testified before the Board at a videoconference hearing in August 2007.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's most recent remands of these issues have discussed that there has been significant confusion with regard to the status of the Veteran's claims-file throughout the adjudication of this appeal.  In summary, the Veteran's original claims-file was at one point misplaced at the RO and then recovered several years later.  During the course of the current appeal, there has been a period of years when the original claims-file was unavailable and pertinent documents were put into an incomplete substitute 'rebuilt' claims-file.  Later, the original claims-file was recovered but the substitute claims-file was lost along with its pertinent contents; additional steps were necessary to attempt to restore as much of the missing content as possible.  As discussed in prior Board remands, there is documentation of significant confusion concerning the recomposition of the claims file, further involving a transfer of jurisdiction between the Appeals Management Center and the local RO.

At the time of the Board's August 2009 remand, a number of procedurally critical documents were missing from the available claims-file that was sent to the Board.  The Board directed that appropriate actions be taken to restore the complete contents of the claims file with all pertinent documents available in a single file in a single location for consideration in adequate adjudication.  The Board further explicitly instructed that once the claims-file was made complete, 'the RO should review the expanded record, to include all evidence together in a newly complete claims-file, and readjudicate the issues on appeal.  Unless the full benefits sought by the Veteran are granted, the RO should furnish the Veteran with an appropriate supplemental statement of the case.'

As of the time of the Board's August 2010 remand, review of the consolidated claims-file revealed that the available temporary files had been combined with the original claims-file, to include multiple important procedural documents.  However, regarding the issues of entitlement to service connection for vision loss and entitlement to a compensable initial rating for service-connected bilateral hearing loss, there had been no supplemental statement of the case issued since the Board's August 2009 remand and the reconstruction of the complete claims-file.

The Board noted that the May 2009 statement of the case makes no mention of the most recent VA rating examination pertaining to the Veteran's claim, which was conducted in October 2008; the May 2009 statement of the case features discussion of an older May 2006 VA examination.  This further reflects that there had not yet been adequate RO-level adjudication of this issue with the benefit of review of the complete claims-file.  Moreover, there had been no readjudication of the issue of entitlement to service connection for vision loss since the Board's August 2009 remand, and thus there had been no apparent adjudication of that issue with the benefit of review of the entire claims file.

Adjudication of the issues on appeal with the benefit of review of the complete and newly reconstructed claims file is essential in this case in which there has been such substantial difficulty properly assembling the contents of the claims file throughout the appeal.  The Board's August 2010 remand directed that an appropriate supplemental statement of the case be issued in connection with full readjudication of the issues on appeal.

Unfortunately, the Board is unable to find that there has been substantial compliance with its August 2010 remand instructions.  Although an August 2011 supplemental statement of the case has been added to the record, there continues to be no apparent adequate RO-level adjudication of these issues with the complete intact claims file available for review.

The August 2011 supplemental statement of the case lists only one item of evidence: "Military Personnel File."  The 'Reasons And Bases' section simply states "We have received and reviewed your military personnel file.  There is no evidence in these records to [support either claim]."  The August 2011 supplemental statement of the case does not mention any of the pertinent evidence contained in the consolidated three volume claims-file; neither the October 2008 VA audiological examination nor any other evidence is mentioned.  It appears that the RO/AMC has expressly indicated that only a service personnel file folder placed at the top of the claims-file was reviewed, rather than the necessary complete review of the claims-file.

The Board is unable to find that the August 2011 supplemental statement of the case reflects consideration or review of the consolidated materials of the claims-file, and the August 2011 supplemental statement of the case does not appear to fulfill the purpose of such a document as defined in 38 C.F.R. § 19.31.

Thus, there continues to have been no evident adequate adjudication of these issues at the agency of original jurisdiction with the benefit of review of the complete available pertinent contents of the claims-file.

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his or her claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).

A new remand is necessary to ensure compliance with the development requested by the Board's August 2009 and August 2010 remands which expressly directed that a new readjudication and issuance of an appropriate supplemental statement of the case was necessary; the Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, this case must be remanded again to ensure appropriate consideration and completion of the procedural requirements.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should review the expanded record, to include all evidence together in the newly complete reconstructed claims-file, and readjudicate the issues of entitlement to service connection for vision loss and entitlement to a compensable initial rating for service-connected bilateral hearing loss.  Unless the full benefits sought by the Veteran are granted, the RO should furnish the Veteran with an appropriate supplemental statement of the case.  The RO/AMC must expressly acknowledge review of the entire claims-file and must specifically discuss the pertinent evidence, including specifically the   October 2008 VA audiological examination report.  The case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

